Title: To James Madison from John Armstrong, 20 August 1809
From: Armstrong, John
To: Madison, James


Dear Sir,Amsterdam 20 August 1809.
This will be handed to you by Jos. Tate who, after an absence of fifteen years, returns to the U. S. heartily sick of all he has seen abroad. His story may not be unknown to you, and is less recommendatory than his character. In the five years I have been in Paris, tho’ oppressed by poverty and injustice, his conduct has at all times been regular and respectable. He was the Acquaintance of M. Monro⟨e⟨ and became mine, not merely on the introduction, but on the recommendation also of that Gentleman. There may be some use in listening to him for half an hour. You will find him well informed with regard to the past & current events of Europe.
The embarrassed state of our Commerce in this country, which you will see from Bourne’s letters which I send to M. Smith, and many letters claiming my interference with this Government, has recently brought me hither, and, I hope, with some useful effect. No one can be more anxious than the King, to be on good terms with us, but alas! his power to follow those dispositions is often as deficient as the dispositions themselves are abundant and sincere. Among the facts not mentioned in my public letter is one you ought to know Viz. that he will privately instruct his ambassador at Paris to make common cause with me in resisting french depredations and in endeavoring to bring about a change in the councils and conduct of his brother.
The business of Austria being finished you may now look forward to the subjugation of Spain. It is even an Article of the peace that Austria shall acknowledge Joseph as King of that unhappy country. Should you not think it useful or proper to break with France, and should your business become more difficult and embroiled with England, the shortest, and perhaps safest course to reconciliation with the former, will be through Joseph-Louis and the present King of Naples. These powers, if United with Russia, could do much. They are poor, and want commerce, and would make great efforts to reproduce between them and us, relations so useful to all. To effect this, however, you must acknowledge Joseph & Joachim, and send a Minister to each, or one Minister to both. Between this course, and open hostilities, or a continuation of measures leading to these, I see no middle way.
I set out to-morrow for Paris. When I get there, my object will be to obtain a private audience of the Emperor. This course has been suggested by a Minister much in his confidence, who, the Night before I left Paris, called upon me to urge an experiment of it, and offered his services to bring it about. As however the motion must come from the Emperor, and as he is not always disposed to grant such indulgences, we must wait his own conviction of it’s usefulness. The demand of my passports is the circumstance most likely to produce the effect and this I shall try. With the most sincere wishes for the general success of your administration & for your personal welfare, I am, Dear Sir, Your faithful & obliged friend and Servant
John Armstrong.
